Claims 1-3, 5-6, 8-10, 13-20, 22 and 23 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a robot comprising: a motorized base; a lift raising to a plurality of heights from the base; an upper platform attached atop the lift, the upper platform comprising a tilt sensor and a set of movable counter-weights that move from at least a center of the upper platform to a first side of the upper platform in response to the tilt sensor detecting the robot becoming off-balanced due to a center of gravity of the robot changing, and wherein the set of movable counter-weights move from the center until the tilt sensor detects that balance and the center of gravity of the robot are restored; a vertical extension extending downwards from a second side of the upper platform this is opposite to the first side; a lower platform with a proximal end coupled to the vertical extension and a distal end extending laterally from the second side of the robot and directly over a ground surface on which the motorized base moves when the lift is in a lowered position; a retriever for retrieving an object onto the lower platforms, a second sensor that is located on the lower platform, the second sensor providing sensory input that is used to align the lower platform with a bottom of the object; and a third sensor that is located on the upper platform, the third sensor providing sensory input that detects a topmost object in a stack prior to the lower platform raising over the topmost object, as required by claim 1; and a robot comprising: a motorized base; a lift raising to a plurality of heights from the base; a platform coupled to the lift and extending in front of the lift directly over a ground surface on which the motorized base moves when the lift is in a lowered position; a rotating actuator coupled to one end of the platform; a retriever; one or more sensors; a non-transitory computer-readable medium storing a set of processor-executable instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to: rotate the platform from a horizontal position to a vertical position using the rotating actuator; operate the motorized base in moving the robot to a storage location with the platform in the vertical position; rotate the platform from the vertical position to the horizontal position in response to the inter alia, a second sensor that is located on the lower platform, the second sensor providing sensory input that is used to align the lower platform with a bottom of the object; and a third sensor that is located on the upper platform, the third sensor providing sensory input that detects a topmost object in a stack prior to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656